DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5-6 of copending Application No. 16/941,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application are directed to a control circuit, wherein the control circuit is configured to dynamically adjust the power output from one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter to provide a balanced load on each of the first AC input, the second AC input, and the third AC input, wherein the control circuit dynamically varies the DC output voltage of one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter to vary a distribution of load current supplied by one or more of the first to third AC-DC converters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridley et al (US 5,406,470)

Re Claims 1, 10, 11 and 13; Ridley discloses a load balancing apparatus and method for providing a substantially balanced load on a 3-phase power supply, the load balancing apparatus comprising: (Fig. 1)
a first AC input (122, 123) having an associated first input load sensing circuit (222), the first AC input having a first AC input current path to a first AC output and a first AC-DC converter (20 and 21) feeding a first DC output; 
a second AC input (132, 133) having an associated second input load sensing circuit (232), the second AC input having a second AC input current path to a second AC output and a second AC- DC converter (30, 31) feeding a second DC output; 
a third AC input (142, 143) having an associated third input load sensing circuit (242), the third AC input having a third AC input current path to a third AC output and a third AC-DC converter (40, 41) feeding a third DC output; and 
a control circuit, (50) wherein the control circuit is configured to dynamically adjust the power output from one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter to provide a balanced load on each of the first AC input, the second AC input, and the third AC input, (Col 3 line 60-65; The remaining two power factor correction units 21, 31, 41 will now automatically increase their power output thereby continuing to deliver to the load 60 an unchanged current.
There the voltage decoupling is achieved through a controlled bridge switch followed by a transformer and rectifier. It is advantageous when the power factor correction units 21, 31, 41 are built as boost/buck cells because in this way the flexibility of the ratio input voltage (i.e. voltage between conductors 12, 13, 14) to output voltage (i.e. voltage between outputs 22, 23, 32, 33, 42, 43) can be made very large. Col. 4 line 60-66)
wherein the control circuit dynamically varies the DC output voltage of one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter to vary a distribution of load current supplied by one or more of the first to third AC-DC converters. (Col. 4 line 60-66 It is advantageous when the power factor correction units 21, 31, 41 are built as boost/buck cells because in this way the flexibility of the ratio input voltage (i.e. voltage between conductors 12, 13, 14) to output voltage (i.e. voltage between outputs 22, 23, 32, 33, 42, 43) can be made very large.
The boost/buck cells dynamically vary output voltages based on the load requirement, see Glennon et al.4,739,466)

Re Claim 2 and 14; Ridley discloses wherein at least two of the first AC- DC converter, the second AC-DC converter, or the third AC-DC converter feed a common DC bus.(43)

Re Claim 6; Ridley discloses wherein the load balancing apparatus is configured to be electrically connected between a 3-phase feed and a load comprising at least one of an AC components or a DC component. (Fig. 1)

Re Claim 8; Ridley discloses wherein at least one of the first AC- DC converter, the second AC-DC converter, or the third AC-DC converter is configured to provide a variable DC output voltage. (Col 3 line 60-65; The remaining two power factor correction units 21, 31, 41 will now automatically increase their power output thereby continuing to deliver to the load 60 an unchanged current.)


Claim(s) 1, 2, 4-6, 8, 10, 11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O Sullivan et al (US 9,489,003).
Re Claims 1, 10, 11 and 13; O Sullivan discloses a load balancing apparatus for providing a substantially balanced load on a 3-phase power supply, the load balancing apparatus comprising: 
a first AC input (A) having an associated first input load sensing circuit (112-A), the first AC input having a first AC input current path to a first AC output and a first AC-DC converter (112-A) feeding a first DC output (the bus on the left side of the rectifier); 
a second AC input (B) having an associated second input load sensing circuit (112-B), the second AC input having a second AC input current path to a second AC output and a second AC- DC converter feeding (122-B) a second DC output (the left side of the rectifier); 
a third AC input (C) having an associated third input load sensing circuit (112-C), the third AC input having a third AC input current path to a third AC output and a third AC-DC converter feeding (122-C) a third DC output (the left side of the rectifier); (Fig. 2) and 
a control circuit,(110)  wherein the control circuit is configured to dynamically adjust the power output from one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter to provide a balanced load on each of the first AC input, the second AC input, and the third AC input, wherein the control circuit dynamically varies the DC output voltage of one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter to vary a distribution of load current supplied by one or more of the first to third AC-DC converters. (Fig. 3 and 4, also see Col. 5 line 55- Col. 6 line 1-67)

Re Claims 2 and 14; O Sullivan discloses wherein at least two of the first AC- DC converter, the second AC-DC converter, or the third AC-DC converter feed a common DC bus (124, Fig. 2).

Re Claim 4; O Sullivan discloses wherein the first AC input is configured to electrically couple to a first phase of the 3-phase power supply, the second AC input is configured to electrically couple to a second phase of the 3-phase power supply, and the third AC input is configured to electrically couple to a third phase of the 3-phase power supply. (Fig. 2)

Re Claims 5 and 16; O Sullivan discloses wherein the load balancing apparatus is configured to be electrically connected between a 3-phase utility feed to a premises and at least a portion of an electrical load presented by the premises. (Servers are stored on a premise or multiple premises)

Re Claim 6; O Sullivan discloses wherein the load balancing apparatus is configured to be electrically connected between a 3-phase feed and a load comprising at least one of an AC component or a DC component. (Fig. 2)

Re Claim 8; O Sullivan discloses wherein at least one of the first AC- DC converter, the second AC-DC converter, or the third AC-DC converter is configured to provide a variable DC output voltage. (Col 6 line 35-67)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ridley in view of O Sullivan et al (US 9,489,003).


Re Claim 4; Ridley disclosure has been discussed above. 
Ridley does not disclose wherein the first AC input is configured to electrically couple to a first phase of the 3-phase power supply, the second AC input is configured to electrically couple to a second phase of the 3-phase power supply, and the third AC input is configured to electrically couple to a third phase of the 3-phase power supply.
However, O Sullivan discloses an analogous art wherein the first AC input is configured to electrically couple to a first phase of the 3-phase power supply, the second AC input is configured to electrically couple to a second phase of the 3-phase power supply, and the third AC input is configured to electrically couple to a third phase of the 3-phase power supply. (Fig. 2)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have a dedicated phase electrically couple to a third phase of the 3-phase power supply motivated by the desire to effectively reduce the load draw on the other phases so that the phases are balanced effectively. 

Re Claim 5 and 16; Ridley disclosure has been discussed above.
Ridley does not necessarily disclose wherein the load balancing apparatus is configured to be electrically connected between a 3-phase utility feed to a premises and at least a portion of an electrical load presented by the premises.
However, O Sullivan discloses wherein the load balancing apparatus is configured to be electrically connected between a 3-phase utility feed to a premises and at least a portion of an electrical load presented by the premises. (server racks are always stored on a premise or multiple premises)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have load balancing apparatus is configured to be electrically connected between a 3-phase utility feed to a premises and at least a portion of an electrical load presented by the premises in order to provide effect power supply to them and also protect the load from the weather.
 
Claim(s) 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ridley in view of Mandalakas et al. (US 2008/0315685)


Re Claims 7 and 12; Ridley disclose has been discussed above. 
Ridley does not disclose wherein at least one of the first input load sensing circuit, the second input load sensing circuit, or the third input load sensing circuit includes one or more current transformer coupled to the first AC input current path, the second AC input current path, or the third AC input current path, respectively.
However, Mandalakas discloses current transformer as a current sensor (Par 0052).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have a current transformer as a sensor in order to adequately detect the current in the bus because they are functionally equivalent. 

Claim(s) 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ridley

Re Claims 3 and 15; Ridley discloses wherein the DC output voltage of one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter are coupled to the common DC bus which supplies power to a DC variable load. (see the rejection above)
Ridley does not disclose that the load is battery bank.
However, batteries were known as variable load and it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have provide power to a battery in order to provide DC power to DC load when needed. 

Claim(s) 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O Sullivan

Re Claims 3 and 15; O Sullivan discloses wherein the DC output voltage of one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter are coupled to the common DC bus which supplies power to a DC variable load. (see the rejection above)
O Sullivan does not disclose that the load is battery bank.
However, batteries were known as variable load and it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have provide power to a battery in order to provide DC power to DC load when needed. 

Claim(s) 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over O Sullivan in view of Mandalakas et al. (US 2008/0315685)


Re Claims 7 and 12; O Sullivan disclose has been discussed above. 
Ridley does not disclose wherein at least one of the first input load sensing circuit, the second input load sensing circuit, or the third input load sensing circuit includes one or more current transformer coupled to the first AC input current path, the second AC input current path, or the third AC input current path, respectively.
However, Mandalakas discloses current transformer as a current sensor (Par 0052).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have a current transformer as a sensor in order to adequately detect the current in the bus because they are functionally equivalent. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
10/25/2022Primary Examiner, Art Unit 2836